United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 9, 2014 Fidelity National Financial, Inc. (Exact name of Registrant as Specified in its Charter) 001-32630 (Commission File Number) Delaware (State or Other Jurisdiction of Incorporation or Organization) 16-1725106 (IRS Employer Identification Number) 601 Riverside Avenue Jacksonville, Florida 32204 (Addresses of Principal Executive Offices) (904)854-8100 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On June 9, 2014, Fidelity National Financial, Inc. issued a press release. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item8.01. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release issued by Fidelity National Financial, Inc., dated June 9, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Fidelity National Financial, Inc. Date: June 9, 2014 By: /s/ Michael L. Gravelle Name: Michael L. Gravelle Title: Executive Vice President, General Counsel and Corporate Secretary 3 EXHIBIT INDEX Exhibit No. Description Press Release issued by Fidelity National Financial, Inc., dated June 9, 2014. 4
